Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claim 1 is objected to because of the following informalities: 
	Claim 1, line 6, “ the interval” should be – the regular interval—
	Claim 1, line 8, “ the adjacent second electric wire” should be – a adjacent second electric wire—

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.Claim(s)1-2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurz (US20150244203A1)
With regard to Claim 1, Kurz teaches that a coil in which a first electric wire ( e.g., 231_N, Examiner labeled Fig. 6 of Kurz) is disposed on an inner peripheral side in a winding direction ( e.g., 231_N is at inner of 251_N  in the direction of WD, Fig. 6 ), a second electric wire ( e.g., 251_N Fig. 6) is disposed on an outer peripheral side in the winding direction ( e.g., 251_N is at outer peripheral of WB compared to 231_N , Fig. 6)  and the electric wires are wound side by side to connect ends of the electric wires with each other ( see 231_N and 251_N are wound side by side, Fig. 6), wherein the second electric wire ( e.g., 251_N, Fig. 6) on the outer peripheral side is disposed in a spiral shape at regular intervals ( e.g., See 251_N is in a spiral shape at regular intervals, Fig. 6 and corresponding line in Fig. 5), and in the interval of the second electric wire ( e.g., 251_N, Fig. 6), the first electric wire ( e.g., 231_N, Fig. 6) on the inner peripheral side is disposed to meander so as to repeatedly abut on ( see region between line A and B , between C and D,  231_N and 251_N repeatedly abut, Fig. 6) and separate from ( see region between line B and C, 231_N and 251_N repeated separate, Fig. 6 or similar four corner region in Fig. 5 with repeated separate of two lines) the adjacent second electric wire.

    PNG
    media_image1.png
    514
    773
    media_image1.png
    Greyscale

With regard to claim 2, Kurz teaches all the limitations of claim 1, and Kurz further teaches  sections where the first electric wire and the second electric wire abut on each other are bonded ( see [0072] the first coil and the second coil are bonded).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Kurz (US20150244203A1) in view of  Kenichi ( JPH06310324A)
With regard to claim 3, Kurz teaches all the limitations of claim 1, but not a non-contact power supply device comprising: a board made of metal or made of resin; and the coil which is disposed directly on the board or with a magnetic core plate interposed therebetween.
However, Kenichi teaches a non-contact power supply device comprising: a board made of metal or made of resin; and the coil which is disposed directly on the board ( see Fig. 4(b) and [0002] hard printed circuit board is a resin sheet) or with a magnetic core plate interposed therebetween.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurz, to configure a board made of metal or made of resin, as taught by Kenichi, in order to use a standard material resin to reduce the
cost and improve the mass production, further it is known in the art that the resin material has high temperature stability, increased moisture resistance and low electrical conductivity, better copper adhesion. 

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAMUELSSON (US20200013549A1) teaches about winding of coil attach together and separate.
Peralta (US20170040688A1) teaches a system with two integrated coils.
Honda (US20150207332A1) teaches coil with two wires bonded together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836